Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any           Sep 30 2014, 8:43 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

ANDREW B. ARNETT                                GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                CHANDRA K. HEIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JAMIE M. CURTSINGER,                            )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 21A04-1312-CR-645
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE FAYETTE SUPERIOR COURT
                         The Honorable Ronald T. Urdal, Judge
                            Cause No. 21D01-1304-CM-301



                                    September 30, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          Jamie M. Curtsinger appeals her conviction for Intimidation, 1 a class A

misdemeanor, arguing that the evidence is insufficient to support her conviction. Finding

the evidence sufficient, we affirm.

                                          FACTS

          In November 2012, the Department of Child Services (DCS) got involved with

Curtsinger after she engaged in a physical altercation with her sixteen-year-old daughter,

S.C., causing S.C. to sustain bruising, swelling, and a concussion. The Family Case

Manager assigned to the case was Kathy Hobson. Eventually, S.C. and Curtsinger’s

other children were found to be children in need of services (CHINS) and were removed

from Curtsinger’s care and custody. During the CHINS proceedings, Curtsinger and her

family exhibited so much hostility toward Hobson and DCS that a state trooper needed to

stand in the courtroom to ensure everyone’s safety.        On March 8, 2013, S.C. was

permanently removed from Curtsinger’s care.

          On March 26, 2013, Hobson and her thirteen-year-old son encountered Curtsinger

and her daughter, N.C., at a Walmart. Curtsinger and her daughter began screaming

profanities at Hobson. Hobson filed a police report as a result of the incident.

          On April 2, 2013, Curtsinger called DCS and left a voicemail message for Hobson.

The case had since been transferred to another Family Case Manager, Ann Maria

Lankford, and Curtsinger left the voicemail on Lankford’s phone. Lankford testified that

in the voicemail, Curtsinger threatened physical violence against Hobson, stated that she

1
    Ind. Code § 35-45-2-1(a)(2).
                                              2
was going to harm Hobson, and asked how high bond would be set if she were arrested

after physically assaulting Hobson. Curtsinger stated that it would take a significant

amount of law enforcement to protect Hobson from Curtsinger. Lankford conveyed the

message to Hobson, who filed a second police report.

       On April 17, 2013, the State charged Curtsinger with class A misdemeanor

intimidation. Following a November 1, 2013, bench trial, the court found Curtsinger

guilty as charged. On December 17, 2013, the trial court sentenced Curtsinger to one

year, fully suspended to probation. Curtsinger now appeals.

                            DISCUSSION AND DECISION

       Curtsinger argues that the evidence is insufficient to support her conviction.

When we review a challenge to the sufficiency of the evidence, we neither reweigh the

evidence nor assess witness credibility. McClellan v. State, 13 N.E.3d 546, 548 (Ind. Ct.

App. 2014). Instead, we consider only the probative evidence supporting the conviction

and the reasonable inferences to be drawn therefrom. Id. If there is substantial evidence

of probative value from which a reasonable factfinder could have drawn the conclusion

that the defendant was guilty beyond a reasonable doubt, then the verdict will not be

disturbed. Id. To convict Curtsinger of class A misdemeanor intimidation, the State was

required to prove beyond a reasonable doubt that she communicated a threat to Hobson

with the intent that Hobson be placed in fear of retaliation for a prior lawful act. I.C. §

35-45-2-1(a)(2).



                                            3
       The sole issue on appeal is whether Curtsinger’s voicemail constituted a threat.

Whether a statement is a “threat” under Indiana law depends “on two necessary elements:

that the speaker intend his communications to put his target in fear for their safety, and

that the communications were likely to actually cause such a fear in a reasonable person

similarly situated to the target.” Brewington v. State, 7 N.E.3d 946, 964 (Ind. 2014).

       The record reveals that Curtsinger left a voicemail for Hobson. Lankford testified

that in this voicemail, Curtsinger threatened to physically harm Hobson. Curtsinger

questioned how high bond would be set after she was arrested for assaulting Hobson.

She also stated that it would take a significant amount of law enforcement to protect

Hobson from Curtsinger.      We find this evidence to be sufficient to establish that

Curtsinger intended to place Hobson in fear for her safety.

       In addition to the actual statements on the voicemail, Curtsinger and Hobson had

been enmeshed in a CHINS proceeding that was so fraught with hostility from Curtsinger

that a police trooper’s presence was required in court. Moreover, the week before

Curtsinger left the voicemail, she and her daughter screamed profanities at Hobson and

her son while shopping, causing Hobson to file a police report. And Hobson was well

aware that Curtsinger was capable of physical assault, given the incident that led to the

CHINS case. Given the statements in the voicemail and the history between the parties,

we find that the evidence sufficiently established that the voicemail would actually cause

fear in a reasonable person similarly situated to Hobson. Curtsinger’s arguments to the



                                            4
contrary amount to a request that we reweigh the evidence and assess witness credibility,

which we will not do. In sum, we find the evidence sufficient to support the conviction.

      The judgment of the trial court is affirmed.

RILEY, J., and KIRSCH, J., concur.




                                            5